Opinion on Application for Rehearing. Mr. Justice Barnes Since entering the order dismissing this appeal appellants have filed a corrected transcript of record showing the bond was approved on February 27th instead of February 28th, and have asked for a rehearing. While that part of our opinion as to the approval of the bond has no application to the record as corrected, that part of it relating to the want of power to extend the time for filing the bond was controlling of the question, and finding no occasion for changing our views the petition for a rehearing will be denied. Rehearing denied.